DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 02/01/2022 and the Response and Amendment filed 01/04/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejections of claims 1, 2, 6-8, 10, 12-19, and 22 over Dorr have been withdrawn; and (2) the 35 U.S.C. 103 rejection of claim 23 over Dorr has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 2, 4-10, 12-19, 22-23
Withdrawn claims: 				None
Previously cancelled claims: 		3, 11, 20-21
Newly cancelled claims:			22-23
Amended claims: 				1, 4-7, 12, 15-19
New claims: 					24-26
Claims currently under consideration:	1, 2, 4-10, 12-19, 24-26
Currently rejected claims:			1, 2, 4-10, 12-19, 24-26
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 25-26 recite “than another method” which reads as if the amount of odorant is being compared to a method that differs from the claimed method in more ways than just changing the iso-oligosaccharide to one wherein X is hydrogen; therefore, it is unclear if the claims are comparing the amount of odorant produced from any method wherein X is hydrogen or comparing the amount of odorant produced from the claimed method wherein the only difference is that X is hydrogen.  For the purpose of this examination, the claims will be interpreted as meaning the latter.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 8, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP 2005006505; Google translation relied on for citations) in view of FSANZ (“Risk and technical assessment report – Application A1123, December 13, 2016, Food Standards Australia New Zealand, pages i-58).
Regarding claim 1, Omura teaches a method for flavor generation (corresponding to a method for producing a soybean curd having a rich flavor [0001]), the method comprising thermal treating [0024] an iso-oligosaccharide of formula (I), wherein R and B are connected via a 1➔6 glycosidic linkage; B is an aldohexose monosaccharide unit of formula (IB1), B comprising carbon 6 bearing a hydroxyl group (-OH)  forming the 1➔6 glycosidic linkage between R and B; and R is a group X-A* wherein A is a monosaccharide unit comprising the carbon 1 bearing a hydroxyl group (–OH) forming the 1➔6 glycosidic linkage; wherein the sign * indicates a point of attachment for the group R to B; wherein the iso-oligosaccharide of formula (I) is a flavor precursor in Maillard reactions [0017], [0043]; and wherein the thermal treating is performed at temperatures of 90-110°C for 2-15 minutes [0024], which fall within the claimed temperature and time frame, and the thermal treating generates the  odorant 4-hydroxy-2,5-dimethyl-3(2H)-furanone (corresponding to 4-hydrocypress-2,5-dimethyl 3 2(H)-furanone [0017]).  Omura teaches that the isomaltooligosaccharide is a commercial preparation (corresponding to a purchased reagent [0033]), but it does not teach that “X” is connected to A via a covalent bond and is selected from the group consisting of hydrogen, monosaccharide, and linear or branched oligosaccharide and that the iso-oligosaccharide of formula (I) comprises one iso-oligosaccharide or a mixture of iso-oligosaccharides.
However, FSANZ teaches that commercial preparations of isomaltooligosaccharide commonly contain a mixture of iso-oligosaccharides including ones wherein “X” is connected to A via a covalent bond and is selected from the group consisting of hydrogen, monosaccharide, and linear or branched oligosaccharide (corresponding to isomaltose, isomaltotriose, and isomaltotetraose in Table 1 on pages 7-8 and paragraph 2  on page 6).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Omura by including a mixture of iso-oligosaccharides of formula (I) wherein a hydrogen, monosaccharide, or linear or branched oligosaccharide is connected to A via a covalent bond as taught by FSANZ.  Since Omura is using a commercial preparation of isomaltooligosaccharide of formula (I), it would be obvious for the preparation to comprise iso-oligosaccharides having a hydrogen, monosaccharide, or linear or branched oligosaccharide connected to A via a covalent bond since FSANZ teaches that commercial preparations already contain them.  Therefore, the claim is rendered obvious.
Regarding claim 2, Omura teaches the invention as described above in claim 1, including the thermal treating generates the odorant 4-hydroxy-2,5-dimethyl-3(2H)-furanone [0017]. 
Regarding claim 4, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is an aldohexose monosaccharide having formula (IB1) (corresponding to isomaltooligosaccharide [0043]).
Regarding claim 5, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is an aldohexose monosaccharide (corresponding to isomaltooligosaccharide [0043]).
Regarding claim 8, Omura teaches the invention as disclosed above in claim 1, including the R for the iso-oligosaccharide of formula (I) is not functionalized (corresponding to isomaltose which is found in commercial isomaltooligosaccharide preparations [0033]  as taught in Table 1 on page 8 of FSANZ).
Regarding claim 9, Omura teaches the invention as disclosed above in claim 1, including the R for the iso-oligosaccharide of formula (I) is functionalized so that one of the –OH groups in the monosaccharide unit R is replaced with an A-O* moiety, wherein the asterisk sign (*) represents the point where the group A- is linked to the remaining part of the iso-oligosaccharide of formula (I) via a carbon atom originally bearing the –OH group that is now replaced with the moiety A-O* (corresponding to isomaltotriose which is found in commercial isomaltooligosaccharide preparations [0033] as taught in Table 1 on page 8 of FSANZ).
Regarding claim 12, Omura teaches the invention as described above in claim 1, including the method comprising mixing the iso-oligosaccharide of formula (I) with an ingredient providing free amino groups prior to the thermal treating (corresponding to the amino acid contained in soybean [0009] which is used to produce the soybean milk used as the raw material and then steaming and heating the mixture [0011]).
Regarding claim 13, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is provided in a form of an ingredient constituted by the iso-oligosaccharide of formula (I) (corresponding to isomaltooligosaccharide [0043]).
Regarding claim 14, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is provided in a form of an ingredient comprising the iso-oligosaccharide of formula (I) (corresponding to isomaltooligosaccharide [0043]).
Regarding claim 15, Omura teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is provided in a form of an ingredient comprising the iso-oligosaccharide of formula (I) comprising an aldohexose monosaccharide and the iso-oligosaccharide of formula (I) is prepared by an enzymatic process and fermentation process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process as taught page 10, paragraphs 4-6 of FSANZ).
Regarding claim 16, Omura teaches the invention as described above in claim 15, including the method comprising: preparing the ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process as taught on page 10, paragraphs 4-5 of FSANZ); and directly thermal treating the iso-oligosaccharide of formula (I) [0024].
Regarding claim 17, Omura teaches the invention as described above in claim 15, including the method comprising: preparing the ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process as e taught on page 10, paragraphs 4-5 of FSANZ); directly mixing the ingredient comprising the iso-oligosaccharide of formula (I) with another ingredient providing free amino groups to form an intermediate mixture (corresponding to the amino acid contained in soybean [0009] which is used to produce the soybean milk used as the raw material [0011]); and thermal treating the intermediate mixture [0011].
Regarding claim 18, Omura teaches the invention as described above in claim 15, including the method comprising: preparing the ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process taught on page 10, paragraphs 4-5 of FSANZ); and thermal treating the intermediate mixture [0011]. Omura discloses that the isomaltooligosaccharide was purchased from a corporation [0033] which means that the isomaltooligosaccharide  ingredient was stored after its preparation and prior to its thermal treating.
Regarding claim 19, Omura teaches the invention as described above in claim 15, including the method comprising: preparing the ingredient comprising the iso-oligosaccharide of formula (I) by the enzymatic process (corresponding to isomaltooligosaccharide [0043] which is prepared by an enzymatic process as taught on page 10, paragraphs 4-5 of FSANZ); mixing the ingredient comprising the iso-oligosaccharide of formula (I) with another ingredient providing free amino groups to form an intermediate mixture (corresponding to the amino acid contained in soybean [0009] which is used to produce the soybean milk used as the raw material [0011]); and thermal treating the intermediate mixture [0011].  Omura discloses that the isomaltooligosaccharide was purchased from a corporation [0033] which means that the isomaltooligosaccharide  ingredient was stored after its preparation and prior to being mixed with the ingredient providing free amino groups thermal treating.

Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon (Kweon et al., “Cake Baking with Alternative Carbohydrates for Potential Sucrose Replacement. II. Functionality of Healthful Oligomers and Their Effects on High-Ratio Cake-Baking Performance”, September 2016, Cereal Chemistry, vol. 93, issue 6) in view of Nashalian (Nashalian, O., “Mechanistic insights into the role of metals in the Maillard reaction using mass spectrometry and isotope labeling techniques”, June 2016, McGill University, Montreal, pages i-iii, 14-18).
Regarding claim 1, Kweon teaches a method comprising thermal treating (corresponding to baking at 340°F in line 193) an iso-oligosaccharide of formula (I), wherein R and B are connected via a 1➔6 glycosidic linkage; B is a ketohexose monosaccharide unit of formula (IB2), B comprising carbon 6 bearing a hydroxyl group (-OH)  forming the 1➔6 glycosidic linkage between R and B; and R is a group X-A* wherein A is a monosaccharide unit comprising the carbon 1 bearing a hydroxyl group (–OH) forming the 1➔6 glycosidic linkage; wherein the sign * indicates a point of attachment for the group R to B; wherein X is connected to A via a covalent bond and is hydrogen (corresponding to isomaltulose in line 211); wherein the iso-oligosaccharide of formula (I) is a flavor precursor in Maillard reactions (lines 383-385) and the iso-oligosaccharide of formula (I) comprises one iso-oligosaccharide (corresponding to isomaltulose dissolved in water in line 211); and wherein the thermal treating is performed at a temperature of about 171°C (corresponding to baking at 340°F) for 35 minutes (line 193), which fall within the claimed temperature and time frame.  Although Kweon teaches that the isomaltulose facilitated greater Maillard color development during cake baking (lines 384-387), it does not teach that the method is for flavor generation or that the thermal treatment produced one of the claimed odorants. 
However, Nashalian teaches that the Maillard reaction generates compounds in bakery products such as 2,3 butanedione, 3-methylbutanal, and phenylacetaldehyde (page 17, paragraph 1).  It also teaches that it is known in the art that Maillard products are important in determining the flavor profiles of foods (page 15, paragraph 2 - 16, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Kweon by generating flavor using the Maillard reaction and producing the odorants 2,3 butanedione, 3-methylbutanal, and phenylacetaldehyde as taught by Nashalian.  Since Kweon teaches the Maillard reaction occurring in a cake, but does not disclose the odorants produced in the cake, a skilled practitioner would be motivated to consult an additional reference such as Nashalian in order to determine which odorants to expect from Maillard reaction in a cake, thereby rendering the claimed odorants obvious.  Also, a skilled practitioner would readily recognize that the Maillard reaction would generate flavor, thereby rendering the claimed method being used to generate flavor obvious.
Regarding claims 6 and 7, Kweon teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (IB2) is 6-O-α-glucopyranosyl-D-fructose (corresponding to isomaltulose in line 211).
Regarding claim 10, Kweon teaches the invention as described above in claim 1, including the iso-oligosaccharide of formula (I) is 6-O-α-glucopyranosyl-D-fructose (corresponding to isomaltulose in line 211).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP 2005006505; Google translation relied on for citations) in view of FSANZ (“Risk and technical assessment report – Application A1123, December 13, 2016, Food Standards Australia New Zealand, pages i-58) as applied to claim 1 above, as evidenced by Sun (Sun et al., “Soya milk exerts different effects on plasma amino acid responses and incretin hormone secretion compared to cows’ milk in healthy, young men”, September 2016, British Journal of Nutrition, vol. 116, pages 1216-1221).
Regarding claim 24, Omura teaches the invention as described above in claim 1, including the method comprises mixing the iso-oligosaccharide of formula (I) with glycine (corresponding to mixing isomaltooligosaccharide with soybean milk [0043] which contains glycine as evidenced by page 1218, column 1, paragraph 3 of Sun).
Regarding claim 25, Omura teaches the invention as described above in claim 24.  It does not teach the method generates at least 1.5 times more of the odorant when “X” is a monosaccharide or a linear or branched oligosaccharide than the method when “X” is hydrogen.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a higher amount of odorant does not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
Regarding claim 26, Omura teaches the invention as described above in claim 24.  It does not teach the method generates at least 5 times more of the odorant when “X” is a linear or branched oligosaccharide than the method when “X” is hydrogen.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a higher amount of odorant does not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
	
Response to Arguments
Claim Rejections - 35 U.S.C. §102(a)(1) rejections of claims 1, 2, 6-8, 10, 12-19, and 22 over Dorr: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended independent claim 1 to include the subject matter of claim 23 and argued that Dorr fails to teach every element of present claim 1 (Applicant’s Remarks, page 9, paragraph 7 – page 10, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of the claims, claim 1 is no longer anticipated by Dorr, but rendered obvious in view of the combination of Omura and FSANZ or the combination of Kweon and Nashalian as described in the rejections above.  As such, Applicant’s arguments are moot and the rejection of the claims stand as written herein.

Claim Rejections - 35 U.S.C. §103 rejections of claims 1, 4, 5, 9, 23 over Dorr and Spevacek: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that the cited references Dorr and Spevacek fail to render obvious the claimed invention because a skilled artisan without hindsight would not have arrived at the claimed method by thermal treating the recited iso-oligosaccharide of formula (I) at temperatures ranging from 75-180°C for a time period of 0.1-100 minutes as required by present claim 1.  Applicant stated that the purpose of Dorr’s process was to shorten its main fermentation process to reduce the total 2,3-butanedione content and thus, a skilled artisan would not have been motivated to turn to Dorr’s process in order to generate 2,3-butanedione.  Applicant stated that Dorr also discloses a thermal treatment that does not overlap in temperature with the claimed temperature and that Dorr is silent about Maillard or caramelization reactions.  Applicant argued that Spevacek fails to remedy the deficiencies of Dorr and without hindsight a skilled artisan would not have combined these references to arrive at the claimed method (Applicant’s Remarks, page 10, paragraph 3- page 11, paragraph 3).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of amended claim 1 are taught by either the combination of Omura and FSANZ or the combination of Kweon and Nashalian as described in the rejections above, while neither Dorr nor Spevacek serve as prior art.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant pointed to Examples 2, 5, and 6 of the present specification which tested the effects of heat treating the claimed iso-oligosaccharide of formula (I) on the generation of the claimed odorants as being unexpected results achieved by the presently claimed invention.  Applicant stated that the amount of the claimed odorant generated using the claimed iso-oligosaccharide of formula (I) was compared to the amounts generated using equimolar amounts of other sugars having 1➔4 glycosidic linkages or without 1➔6 glycosidic linkage and found that the amounts of claimed odorant was higher for the claimed iso-oligosaccharide of formula (I) than for the other sugars.  Applicant pointed to Example 2 of the present specification to show that the claimed iso-oligosaccharide generated significantly higher amounts of the claimed odorants than those with other sugars after thermal heating at 160°C for 110 seconds.  Applicant pointed to Example 5 of the present specification to show that the claimed iso-oligosaccharide of formula (I), specifically isomaltose, isomaltotriose, and palatinose, yield higher amounts of the claimed odorants compared to the other tested sugars when heated with glycine at 120°C for 20 minutes and stated that the results are surprising as reactivity of sugars in Maillard reaction is supposed to decrease with an increasing number of monosaccharide units. Applicant argued that none of the cited references disclose the effectiveness of the claimed iso-oligosaccharide of formula (I) and that this evidence should suffice to establish unexpected results in the absence of evidence to the contrary (Applicant’s Remarks, page 10, paragraph 4- page 17, paragraph 1).
However, the claims are not commensurate in scope with the data of Applicant’s arguments for reasons such as claim 1 seeks to claim (i) iso-oligosaccharides having any structure whereas Example 2 does not identify any of the iso-oligosaccharides or any other sugar besides maltose and glucose in its treated flour composition while Examples 5 and 6 only evaluated isomaltose, isomaltotriose, panose, and palatinose; and (ii) a broader range of times and temperatures for the thermal treating than those used in the examples.  Also, the asserted minimum 1.5 fold and 5 fold increases in specific odorants were observed in wet conditions and with glycine as the only amino acid (Specification, page 29, paragraphs 3-4) whereas the present claims make no mention of wet conditions and dependent claim 24 is the only claim which requires glycine to be present in the composition.  Therefore, the scope of claim 1 is broader than the data and Applicant’s assertions and claim 1 does not recite the features associated with the asserted unexpected results.  In light of the new grounds of rejection, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791